966 F.2d 1458
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Wasim AZIZ, Appellant,v.ST. LOUIS COUNTY;  Edward Moreland;  Keith Mathis;  RobertKerr, Appellees.
No. 92-1164.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 25, 1992.Filed:  June 29, 1992.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Wasim Aziz appeals from the district court's1 grant of summary judgment for defendants in his 42 U.S.C. § 1983 action alleging denial of access to the courts.


2
Aziz argues that the district court erred in failing to consider his response to the summary judgment motion.  We note that Aziz filed a response, which the district court apparently did not consider.  We have reviewed the response de novo and agree with the district court that summary judgment for defendants is appropriate.  See Fed.  R. Civ. P. 56(c).  Aziz did not contest the facts set forth by defendants.  See Fed.  R. Civ. P. 56(e).  He merely maintained that his state court appointed counsel had lied in the affidavit provided in support of defendants' motion and referred to his state trial transcript as proof.  He did not attach a copy of the pertinent portion of the transcript to his response;  moreover, the portion of the transcript that he now attaches to his appellate brief does not support his allegation.  Defendants were entitled to judgment as a matter of law for the reasons stated by the district court.


3
Aziz's claim that he needed additional time to complete discovery fails.  Aziz did not affirmatively demonstrate why he could not respond to defendants' motion for summary judgment, or how postponement of a ruling would enable him to rebut the defendants' showing of the absence of a genuine issue of fact.  See Fed.  R. Civ. P. 56(f);   United States Through Small Business Admin. v. Light, 766 F.2d 394, 397-98 (8th Cir. 1985) (per curiam).  Finally, we conclude that the district court did not abuse its discretion in denying Aziz leave to file his amended complaint.


4
The judgment is affirmed.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri